Citation Nr: 0838251	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  01-05 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.  

2.	Entitlement to an increased rating for a lower back 
disorder, currently evaluated as 40 percent disabling.  

3.	Whether new and material evidence has been received that 
warrants a reopening of the veteran's previously denied 
service connection claim for a left hip disorder.

4.	Entitlement to service connection for a  right hip 
disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from November 1968 to November 
1994.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.      

The Board remanded this matter for development in June 2003.  

In this decision, the Board grants the veteran's claim to 
reopen his previously denied claim for service connection for 
a left hip disorder.  The underlying issue of service 
connection for a left hip disorder, and the original service 
connection claim for a right hip disorder, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	From May 1995 to August 2003, the veteran had Level I 
hearing in his left and right ears.  

2.	From August 2003, the veteran had Level II hearing in his 
left ear, and Level I hearing in his right ear. 

3.	From March 2004, the veteran had Level III hearing in his 
left ear, and Level II hearing in his right ear.  

4.	From April 2005, the veteran had Level III hearing in his 
left ear, and Level III hearing in his right ear. 

5.	From November 2005, the veteran had Level IV hearing in 
his left ear, and Level V hearing in his right ear. 

6.	From January 2006, the veteran had Level VI hearing in his 
left ear, and Level V hearing in his right ear. 

7.	From May 2008, the veteran had Level IV hearing in his 
left ear, and Level IV hearing in his right ear.  

8.	The medical evidence of record indicates that the 
veteran's lower spine disorder did not cause "pronounced" 
impairment prior to May 24, 2004.  

9.	From May 24, 2004, the medical evidence of record is in 
equipoise on the issue of whether the veteran's lower spine 
disorder has caused "pronounced" impairment.  

10.	In an unappealed June 2000 decision, the Board denied 
the veteran's claim for service connection for a left hip 
disorder.  

11.	The veteran has submitted new and material evidence 
pertaining to his service connection claim for a left hip 
disorder.  





CONCLUSIONS OF LAW

1.	From March 1995, the criteria for a compensable evaluation 
for service-connected bilateral hearing loss had not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2007).

2.	From November 21, 2005, the criteria for a 10 percent 
evaluation for bilateral hearing loss have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2007).  

3.	From January 19, 2006, the criteria for a 20 percent 
evaluation for bilateral hearing loss have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2007).

4.	The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met since January 19, 
2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2007).  

5.	The criteria for a disability evaluation in excess of 40 
percent, for the service-connected lower spine disorder, had 
not been met prior to May 24, 2004.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, Diagnostic Codes 5235-5243 (2007); 38 C.F.R. 
§ 4.71a, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002), and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  

6.	The criteria for a disability evaluation of 60 percent, 
for the service-connected lower spine disorder, have been met 
from May 24, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, 
Diagnostic Codes 5235-5243 (2007); 38 C.F.R. § 4.71a, as 
amended by 67 Fed. Reg. 54345-54349 (August 22, 2002), and 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  

7.	A June 2000 Board decision that denied the veteran's 
service connection claim for a left hip disorder is final.  
38 U.S.C.A. § 7104 (2002); 38 C.F.R. § 20.1100 (2007).   

8.	New and material evidence has been submitted to reopen the 
claim of service connection for a left hip disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to increased ratings for 
hearing loss and a lower spine disorder, and claims 
entitlement to service connection for a bilateral hip 
disorder.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in August 2001, July 2003, and June 2008.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements comprising his claims and of the 
evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007); Kent 
v. Nicholson, 20 Vet. App. 1 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  And 
VA advised the veteran of the respective duties of the VA and 
of the veteran in obtaining evidence needed to substantiate 
his claims.  

The Board notes a deficiency with VCAA notification, however.  
VA provided full notification to the veteran after the 
initial adjudication of his claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of this untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  Following full notice, VA readjudicated the 
veteran's claims in a July 2008 Supplemental Statement of the 
Case.  This readjudication complies with the remedial actions 
outlined in Mayfield.  See Mayfield, 444 F.3d 1328.  

As such, the Board finds that the late notice in this matter 
is harmless error.  See Sanders, supra.          

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before multiple hearings to voice his 
contentions.  And VA provided the veteran with compensation 
examinations for his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Claim for Increased Rating for Hearing Loss

In March 1995, the veteran claimed service connection for 
bilateral hearing loss.  In February 1996, the RO granted 
service connection for left ear hearing loss at 0 percent, 
effective December 1, 1994.  The RO denied service connection 
for right ear hearing loss.  

The veteran did not appeal the rating assigned for the left 
ear hearing loss in the February 1996 rating decision.  He 
did appeal, however, the RO's decision to deny service 
connection for hearing loss in the right ear.  In a June 2000 
decision, the Board agreed with the veteran's claim.  The 
Board granted service connection for right ear hearing loss.  

In September 2000, the RO implemented the Board's June 2000 
finding - the RO assigned the veteran a 0 percent rating for 
his right ear hearing loss, continued to assign the veteran a 
0 percent rating for the previously service-connected left 
ear hearing loss, and assigned an effective date of December 
1, 1994 for service-connected bilateral hearing loss.  

In a January 2001 notice of disagreement, the veteran argued 
entitlement to a compensable rating for his hearing loss.  
The RO disagreed with his argument, and continued to rate the 
veteran's hearing loss at 0 percent disabling.  In a July 
2006 Supplemental Statement of the Case, however, the RO 
assigned a 20 percent rating for bilateral hearing loss, 
effective January 19, 2006.

The veteran continues to maintain entitlement to an increased 
rating for his hearing loss.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) (an appellant is presumed to be seeking the 
maximum available benefit even where an increase is granted 
during the appeal period).  For the reasons set forth below, 
the Board partly agrees with the veteran's claim and finds 
that a higher rating is due in this matter for a portion of 
the appeal period.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim). 
  
Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  The Court of Appeals for Veterans Claims (Court) 
has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The record indicates that, since the veteran's March 1995 
claim for service connection for hearing loss, the veteran 
has undergone eleven audiological examinations - in May 1995, 
February 1997, May 2000, March 2001, May 2001, August 2003, 
March 2004, April 2005, November 2005, January 2006, and May 
2008 (the record does not contain audiology examination 
results in the year prior to his claim).  See 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o); cf. 38 C.F.R. § 3.157 
(2007).  These examination reports indicate that a 
compensable rating is warranted here during a portion of the 
period of appeal.    

Each of the examination reports dated prior to November 2005 
indicated that a noncompensable rating was warranted for the 
veteran's hearing loss.  See 38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIa, VII (Diagnostic Code 6100).  In a November 21, 2005 
VA audiology examination, however, test results indicated 
that assignment of a 10 percent evaluation was warranted 
here.  That examination showed that the veteran's right ear 
had 72 percent speech recognition.  Decibel loss (dB) at 1000 
Hertz (Hz) was 50dB, with a 45dB loss at 2000, a 40dB loss at 
3000, and a 65dB loss at 4000.  The average decibel loss for 
the right ear was 50 decibels.  

The November 2005 examination showed that the veteran's left 
ear had 76 percent speech recognition.  Decibel loss (dB) at 
1000 Hertz (Hz) was 60dB, with a 50dB loss at 2000, a 55dB 
loss at 3000, and a 60dB loss at 4000.  The average decibel 
loss for the left ear was 56 decibels.  

The November 2005 examination results yielded Level V hearing 
acuity in the right ear and Level IV hearing acuity in the 
left ear.  This level of hearing warranted a 10 percent 
evaluation under 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, 
VII, Diagnostic Code 6100.  As such, the veteran's hearing 
loss should not have been rated as 0 percent disabling from 
November 21, 2005.  

As the RO recognized in the July 2006 SSOC, the medical 
evidence supported the assignment of a 20 percent rating from 
January 19, 2006.  On that day a VA examiner found that the 
veteran's right ear had 64 percent speech recognition.  
Decibel loss (dB) at 1000 Hertz (Hz) was 45dB, with a 45dB 
loss at 2000, a 45dB loss at 3000, and a 50dB loss at 4000.  
The average decibel loss for the right ear was 46 decibels.  

The January 2006 examination showed that the veteran's left 
ear had 60 percent speech recognition.  Decibel loss (dB) at 
1000 Hertz (Hz) was 60dB, with a 45dB loss at 2000, a 50dB 
loss at 3000, and a 60dB loss at 4000.  The average decibel 
loss for the left ear was 54 decibels.  

The January 2006 examination results yielded Level V hearing 
acuity in the right ear and Level VI hearing acuity in the 
left ear.  As the RO noted in its July 2006 Supplemental 
Statement of the Case, this level of hearing warranted a 20 
percent evaluation under 38 C.F.R. §§ 4.85, 4.86, Tables VI, 
VIa, VII, Diagnostic Code 6100.  

The veteran next underwent VA audiology examination in May 
2008.  This is the most recent VA audiology examination 
report in the claims file.  This examination showed that the 
veteran's right ear had 72 percent speech recognition.  
Decibel loss (dB) at 1000 Hertz (Hz) was 45dB, with a 40dB 
loss at 2000, a 45dB loss at 3000, and a 65dB loss at 4000.  
The average decibel loss for the right ear was 49 decibels.  

The May 2008 examination showed that the veteran's left ear 
had 74 percent speech recognition.  Decibel loss (dB) at 1000 
Hertz (Hz) was 45dB, with a 35dB loss at 2000, a 55dB loss at 
3000, and a 50dB loss at 4000.  The average decibel loss for 
the left ear was 46 decibels.  

The May 2008 examination results yielded Level IV hearing 
acuity in the right ear and Level IV hearing acuity in the 
left ear.  This level of hearing does not warrant a rating in 
excess of the 20 percent evaluation awarded in the July 2006 
Supplemental Statement of the Case.  38 C.F.R. §§ 4.85, 4.86, 
Tables VI, VIa, VII, Diagnostic Code 6100.  

Based on the examination reports in the claims file, the 
Board finds that a noncompensable rating was warranted prior 
to November 21, 2005.  The Board finds a 10 percent rating 
warranted from that date, and a 20 percent rating warranted 
from January 19, 2006.  See Lendenmann, supra.  Staged 
ratings are appropriate here therefore.  See Fenderson, 
supra.  The benefit-of-the-doubt rule does not apply to any 
claim for an additional increase beyond that granted in this 
decision.  As such, any additional claim for increase must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  The Claim for Increased Rating for a Lower Spine 
Disorder

The veteran claimed service connection for a lower back 
disorder in March 1995.  In a February 1996 rating decision, 
the RO granted service connection for traumatic arthritis of 
the lower spine at 0 percent disabling, effective December 1, 
1994.  In the same decision, the RO denied service connection 
for herniated nucleus pulposus.  The veteran appealed to the 
Board the assigned rating, and the denial of service 
connection for herniated disc.  

In an April 1999 Supplemental Statement of the Case, issued 
during the pendency of the appeal, the RO increased the 
disability rating for the back disorder to 10 percent, 
effective May 23, 1996.  The RO later adjusted this effective 
date to December 1, 1994 in a November 1999 rating decision 
(in response to a claim of clear and unmistakable error from 
the veteran regarding the assigned effective date).  

In a January 2000 Supplemental Statement of the Case, also 
issued during the pendency of the appeal, the RO increased 
the disability rating for the back disorder to 20 percent, 
effective August 20, 1999.  In this decision, the RO 
recharacterized the service-connected back disorder from 
traumatic arthritis, lumbosacral spine, to degenerative disc 
disease L4-L5, L5-S1 with facet arthropathy, bilateral lower 
extremity radiculopathy, chronic lumbosacral strain.  

The Board addressed the veteran's increased rating claim in 
its June 2000 decision.  The Board found an increased rating 
warranted - to 40 percent - effective August 20, 1999 (the RO 
implemented this decision in a September 2000 rating 
decision).  The veteran did not appeal the Board's June 2000 
decision to the US Court of Appeals for Veterans Claims 
(Court).    

In a January 2001 statement, the veteran filed a claim for 
increased rating for his lower back disorder.  In the August 
2001 rating decision currently on appeal, the RO denied the 
veteran's claim for increase.  

In this decision, the Board will assess whether a rating in 
excess of 40 percent is warranted from January 26, 2000 (one 
year prior to the date of his claim for increase) at any time 
during the appeal period.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings); see 
also 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Board will consider both sets of criteria in 
evaluating the veteran's claim.      

Under the old and new criteria, ratings of 10, 20, 30, 40, 
50, 60 and 100 percent are authorized for such disorders as 
vertebra fracture and residuals, ankylosis, limitation of 
motion, lumbosacral strain, and intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003); 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, and Diagnostic Codes 5235-5243 (2007).  

There is no evidence of record of vertebra fracture and 
ankylosis - these disorders are not indicated in the private 
and VA treatment records, or in the VA compensation 
examination reports of record.  The record does indicate, 
however, that the veteran has limitation of motion, back 
strain, and intervertebral disc syndrome.  

As the veteran has already been rated as 40 percent disabled 
for his lower back disorder, the Board will address whether a 
rating in excess of 40 percent is warranted for his 
limitation of motion, back strain, and intervertebral disc 
syndrome.  

With regard to back strain and limitation of motion, the 
criteria authorize a maximum rating of 40 percent.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007) and 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003).  As such, an increased 
rating would not be warranted here for back strain or 
limitation of motion.  

With regard to intervertebral disc syndrome, the older 
criteria authorize a 60 percent rating for pronounced 
symptomatology - i.e., persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  

Moreover, under the old criteria, intervertebral disc 
syndrome may be evaluated by combining, under 38 C.F.R. § 
4.25, separate evaluations of the chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities.  Whichever method results in the higher 
evaluation may then be used in assigning the disability 
rating.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Id. Note (1).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  Note (2).  

Under the new criteria, intervertebral disc syndrome is 
evaluated on the total duration of incapacitating episodes 
over the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  A 60 
percent rating is warranted with evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).      

In this matter, the medical evidence of record dated from one 
year before the veteran's January 2001 claim for increased 
rating consists of VA and private treatment records and VA 
compensation examination reports dated in August 2001, May 
2002, September 2003, May 2004, April 2005, and May 2008.  

None of this medical evidence indicates that the veteran has 
undergone an incapacitating episode since January 2000 - so 
the new criteria would not form the basis of an increase 
here.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  
Whether an increased rating is due here would be determined 
by whether the veteran has experienced "pronounced" 
symptoms at any time since January 2000.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  

The Board has reviewed the evidence of record dated since 
January 2000.  Based on this evidence, the Board finds a 
rating in excess of 40 percent unwarranted prior to May 24, 
2004.  But the Board finds a 60 percent rating warranted from 
then - the medical evidence of record is in equipoise on the 
issue of whether the veteran has experienced pronounced 
intervertebral disc syndrome since May 24, 2004.  See 
38 C.F.R. § 4.71a, DC 5293 (2003).  




	Prior to May 24, 2004 

The evidence indicates that, prior to May 24, 2004, the 
veteran did not experience pronounced symptoms associated 
with intervertebral disc syndrome.  

The August 2001 VA examiner found no objective evidence of 
lower extremity radiculopathy, and noted a significant 
functional overlay as indicated by 3/5 Waddell neurogenic 
physical signs.  A February 2002 VA electromyography/nerve 
conduction study indicated no evidence of lower extremity 
neuropathy or radiculopathy.  The May 2002 VA examiner noted 
the veteran's complaints of radiculopathy.  But this examiner 
found the veteran's claims to be embellished.  He noted no 
evidence of radiculopathy.  His neurologic examination in the 
lower extremities was unremarkable.  And the sensory 
examination was normal.  The September 2003 VA examiner found 
the veteran with non-radicular low back pain.  And a February 
2004 VA electromyography/nerve conduction study indicated no 
evidence of lower extremity neuropathy or radiculopathy.  

Based on this evidence, the Board finds a rating in excess of 
40 percent unwarranted prior to May 24, 2004.  That evidence 
does not indicate "pronounced" intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  The evidence does not indicate recurring attacks 
with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  And, as already indicated, the 
evidence does not indicate incapacitating episodes at all 
during the appeal period.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2007).

	From May 24, 2004

The medical evidence dated from May 24, 2004 is in equipoise 
on the issue of whether the veteran has pronounced 
symptomatology as a result of intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

On the one hand, medical evidence indicates that the veteran 
does not have radiation into this extremities as a result of 
his lower spine disorder.  An October 2004 private 
electromyography/nerve conduction study indicated no evidence 
of lower extremity neuropathy or radiculopathy.  The April 
2005 VA examiner noted no objective evidence of radiation, 
but did note concern "with the level of Waddell testing 
which has increased" since 1998.  July and October 2007 VA 
treatment records note the veteran's complaints of anterior 
thigh sensations, but state that these claims could not be 
supported by physical examination and radiographic results.  
The May 2008 VA examiner found "absolutely no evidence of 
radiculopathy of the lower extremities and no evidence he 
demonstrated by physical or EMG/NCS of radiculopathy."  This 
examiner found Waddell of 0/8, and found the veteran with 
quadriceps circumference of 47 cm symmetric, and calf 
circumference of 41.5 on the right, and 41 on the left.  

The Board finds the medical evidence indicating no lower 
extremity radiculopathy to be of probative value.  These 
reports are rendered by examiners who, according to the 
record, conducted thorough examinations of the veteran prior 
to issuing their reports.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (supporting clinical data or other rationale 
should accompany medical opinion).    

On the other hand, other medical evidence of record indicates 
that the veteran does have radiation into this lower 
extremities as a result of his lower spine disorder, and that 
this radiation, and its associated symptoms, is pronounced.  
In May 2004, a private examiner noted sciatic tension signs, 
heel compression from non-confirmatory responses, and atrophy 
demonstrated by measurements in the lower extremities.  This 
examiner noted atrophy in the veteran's left thigh, which 
measured 47 cm compared with 50 cm in the right thigh, and in 
the left calf, which measured 37.5 cm compared with 38 cm in 
the right calf.  In July and November 2004, the same examiner 
noted leg pain stemming from S1 radiculopathy, and noted 
similar evidence of atrophy in the lower extremities.  In 
March 2005, the veteran's chiropractor noted "verifiable and 
reproducible S1 radiculopathy."  In May 2007, the veteran's 
private physician noted continued evidence of lower extremity 
muscular atrophy, and neurological changes resulting from S1 
radiculopathy.  In February 2008, this examiner noted 
continued radicular pain.  And in August 2008, a VA 
electromyography/nerve conduction study indicated, in 
contrast to previous VA studies, abnormal L5-S1 paraspinals 
bilaterally.  

As with the evidence against the veteran's claim to lower 
extremity radiculopathy, the Board finds this evidence to be 
of probative value.  This evidence is rendered by the 
veteran's private treating physician, who is presumably 
familiar with the state of the veteran's lower spine 
disorder.  See Bloom, supra.  And the August 2008 VA EMG 
study report is issued by a professional.  Id.  

Based on the medical evidence dated since May 24, 2004, the 
Board finds that the medical evidence of record does not 
preponderate against the veteran's claim that he has 
"pronounced" symptoms (under the older criteria) associated 
with intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); see Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  As such, the 
Board cannot find that the evidence preponderates against his 
claim for increase.  See Alemany, supra.  This is an 
appropriate case, therefore, in which to grant an increased 
rating by invoking VA's doctrine of reasonable doubt.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  As 
such, a 60 percent rating is warranted from March 24, 2004.  
See AB and Hart, both supra. 

The Board has considered whether a higher rating is warranted 
for the veteran's back disorder based on functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  But the Board finds an 
additional increase under this authority unwarranted.  The 60 
percent rating in this decision accounts for the functional 
limitations associated with the veteran's lower back 
disorder.      

The Board finds an extraschedular rating unwarranted here.  
Application of the regular schedular standards is found 
practicable in this matter.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that it has closely reviewed and 
considered the veteran's statements in this matter, and those 
of his spouse offered in the August 2008 Board hearing.  
While these statements may be viewed as evidence, the Board 
must also note that laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis and etiology.  Therefore, the 
statements alone are insufficient to prove the veteran's 
claims.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

IV.  The Veteran's Claim to Reopen a Service Connection Claim

The veteran originally claimed service connection for a left 
hip disorder in March 1995.  The RO denied the veteran's 
claim in February 1996.  The veteran appealed that decision 
to the Board.  In June 2000, the Board denied the veteran's 
claim.  The veteran did not appeal that decision to the 
Court.  The Board's June 2000 decision became final 
therefore.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2007).  

The veteran attempted to reopen his service connection claim 
in January 2001 by claiming that a bilateral hip disorder was 
related to his service-connected lower spine disorder.  See 
38 C.F.R. § 3.310.  In the August 2001 rating decision on 
appeal, the RO denied the veteran's claim to reopen.    

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc).  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal regardless of the RO's determination.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying service 
connection claim here, the Board must first decide whether VA 
has obtained new and material evidence since the final June 
2000 Board decision which denied the veteran's original 
service connection claim.    

In addressing whether new and material evidence has been 
submitted, the Board must review the evidence of record vis a 
vis laws and regulations pertaining to service connection.  
Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

Under the version of 38 C.F.R. § 3.156(a) applicable to this 
case, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Board acknowledges that there has 
been a regulatory change in the definition of new and 
material evidence that is applicable to all claims filed on 
or after August 29, 2001.  As the veteran's claim in this 
case was filed prior to August 29, 2001, the earlier version 
of the definition of new and material evidence remains 
applicable in this case.

Again, VA denied the veteran's service connection claim for a 
left hip disorder in a final June 2000 Board decision.  To 
determine whether new and material evidence has been 
submitted since then, the Board must compare the evidence of 
record at the time of that decision with the evidence of 
record received since that decision.  


	Evidence of Record Considered in the June 2000 Board 
Decision 

The relevant evidence in June 2000 consisted of the veteran's 
statements, service medical records, VA treatment records, 
and January 1997 VA x-rays which found a normal pelvis.  

In sum, the evidence in June 2000 indicated that the veteran 
did not have a current left hip disorder.  As such, the Board 
denied the veteran's claim.  See 38 C.F.R. § 3.303.  Again, 
this decision became final because the veteran did not appeal 
the decision to the Court.  It is therefore not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.

	Evidence Submitted Since the June 2000 Board Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection for a left hip disorder is evidence that 
has been added to the record since the final June 2000 rating 
decision.  Since that decision, the RO has received 
additional statements from the veteran; a May 2002 VA 
examination report which diagnosed the veteran with 
degenerative joint disease in the hips, but found no "direct 
correlation" between this disorder and the service-connected 
lower spine disorder; a September 2003 VA examination report 
which noted minimal degenerative changes in the hips, found 
no arthritis of the hips, and found "periodic arthralgia" 
unrelated to the service-connected lower spine disorder; a 
May 2004 VA examination report which noted full range of 
motion in the hips; and a November 2005 VA examination report 
in which the examiner found "no reasonable cause" for the 
veteran's complaints of hip pain "on the basis of anatomy or 
injury."

Since June 2000, the record also contains a May 2004 
statement from the veteran's private physician in which it is 
stated that the veteran's "hip changes" are due not to 
arthritis but to radiculopathy related to the lower spine 
disorder; a March 2005 private chiropractor's report which 
notes the veteran with weak hip muscles bilaterally, and 
which finds the veteran's disorders secondary to service; May 
and August 2005 private chiropractor reports which note weak 
bilateral hip muscles; a July 2006 statement from the 
veteran's private physician in which the physician noted S1 
radiculopathy that affected the veteran's bilateral hips and 
produced changes, and in which the physician found it more 
than likely that the veteran's spinal disorder is producing 
significant distress to the pelvic area; a letter, dated in 
February 2008, in which the veteran's private physical 
therapist indicates that the veteran experiences 
radiculopathy from his low back disorder into his hip region; 
and the transcript of an August 2008 Board hearing.  

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the final June 2000 
Board decision that denied the veteran's claim to service 
connection for a left hip disorder.  Moreover, the Board 
finds this evidence to be material as well.  This medical 
evidence bears directly and substantially upon the specific 
issue of service connection here.  The evidence indicates 
that the veteran has a current left hip disorder - the 
absence of which led to the Board's June 2000 denial.  And 
the new private medical evidence suggests that the left hip 
disorder may be related to the service-connected lower spine 
disorder.  See 38 C.F.R. § 3.310.  In sum, the new evidence 
alone, or in conjunction with evidence of record in June 
2000, is so significant that it must be considered in order 
to fairly decide the merits of the veteran's service 
connection claim.  See 38 C.F.R. § 3.156(a) (as in effect 
prior to August 29, 2001).   The new evidence does 
"contribute to a more complete picture of the circumstances 
surrounding the origin" of the left hip disorder.  Hodge at 
1363.    

Having reopened the veteran's service connection claim for a 
left hip disorder, the next question is whether the Board is 
permitted to conduct a de novo review at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims 
to reopen, the Board must determine whether the veteran has 
been given adequate notice of the need to submit evidence or 
argument on that question, and an opportunity to address the 
question at a hearing, and, if not, whether the veteran is 
prejudiced thereby).  After a review of the medical evidence 
of record, the Board finds additional medical inquiry 
appropriate here.  

	(CONTINUED ON NEXT PAGE)

ORDER

1.	Entitlement to a compensable rating, for service-connected 
bilateral hearing loss, is denied prior to November 21, 2005.  

2.	From November 21, 2005, a 10 percent evaluation for 
service-connected bilateral hearing loss is granted, subject 
to the law and regulations controlling the award of monetary 
benefits.  

3.	Entitlement to a rating in excess of 20 percent, for 
service-connected bilateral hearing loss, is denied from 
January 19, 2006.  

4.	Entitlement to an increased rating, for the service-
connected lower back disorder, is denied prior to May 24, 
2004.    

5.	From May 24, 2004, a 60 percent evaluation for the 
service-connected lower back disorder is granted, subject to 
the law and regulations controlling the award of monetary 
benefits.  

6.	New and material evidence having been submitted, the claim 
for service connection for a left hip disorder is reopened.  


REMAND

The veteran claims that he has current hip disorders that are 
secondary to his service-connected lower back disorder.  He 
has also indicated in-service injuries to his hips.   

As indicated in Part IV of this decision, the medical 
evidence of record is divided on the issue of whether the 
veteran has current hip disorders, and if so, whether such 
disorders are related to service, or to the service-connected 
lower back disorder.  The Board finds that additional medical 
inquiry would be of assistance in resolving these issues.     

Moreover, the Board notes that the veteran has not been 
notified in accordance with the VCAA of the requirements 
necessary to substantiate a secondary service connection 
claim under 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
a VCAA notification letter with regard 
to his claim that hip disorders are 
secondary to his service-connected 
lower back disorder.  See 38 C.F.R. 
§ 3.310.  

2.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
current hip disorder.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

3.  If the examiner finds a current hip 
disorder, the examiner should then 
advance an opinion on the likelihood 
(likely, at least as likely as not, not 
likely) that any current hip disorder 
relates directly to service, or relates 
(either directly or indirectly) to the 
veteran's service-connected lower back 
disorder.  The examiner should provide a 
complete rationale for any conclusion 
reached.   

4.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s).  An appropriate period 
of time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


